Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  DETAILED ACTION
1. The Applicant’s response to the office action filed on November 10, 2021 is acknowledged.                                                                                          
                     Status of the Application and Response to Arguments
2. Claims 1, 3-9 and 11 are pending under examination. Claim 2 has been canceled. Claim 10 was previously withdrawn from further consideration as being drawn to non-elected group. The Applicant’s arguments and the amendment have been fully considered found persuasive in view of the amendment. The objections and rejections not reiterated are withdrawn in view of the amendment and persuasive arguments.
                                                      New Rejections
                                       Claim Rejections - 35 USC § 102
3.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (J Mol. Diagnostics, Vol. 12(5) p. 589-600, 2010).
         Chen et al. teach a primer composition of claim 1, for amplifying CGG repeats in the 5’ untranslated region of FMR1 gene, comprising at least three primers wherein  a 
     With reference to claim 8, Chen et al. teach said amplification is performed in a single amplification system (page 589, abstract, page 590, paragraph under subheading ‘CGG RP FMR1 PCR’).
      With reference to claim 9, Chen et al. teach said amplification performed using two PCR systems wherein primer 1 and 2 are used in the first system and primer 3 and primer 1 or 2 are used in second system (page 590, paragraph under the subheading ‘generation of model “unamplifiable” full-length CGG repeat PCR products’). For all the above the claims are anticipated. 
Claim Rejections - 35 USC § 103
4.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.  Claims 1, 3-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hagerman et al. (US2008/0113355) in view of Lowe et al. (Nucleic Acids Research, Vol. 18, No. 7, p. 1757-1761, 1990) and Stratagene Catalog (Stratagene Catalog, page 39, 1988).
             Hagerman et al. teach a FMR1 gene sequence region comprising the at least three primer sequences of claims 1, 3-4, wherein a primer sequence (primer 1) is located upstream of CGG repeat region, a primer (primer 2) sequence located downstream of the CGG repeat region and a primer sequence (primer 3) located at the CGG repeat region, wherein the primer sequences of SEQ ID NO: 1,  2 and 3 as claimed are encompassed by said FMR1 gene region, wherein the primer 3 (SEQ ID NO:3) comprises 12 nucleotides containing GCC repeats at 3’ end of the primer and 1 to 3 nucleotides at 5’ adjacent to 3’ repeat sequence identical to a region of GGCAGC or GGCCCA (para 0031, Fig. 2 comprises sequences of SEQ ID No: 1, 2 and 3, see the 

Figure 2 
                                                                               SEQ ID NO:1 

13681 cagcgggccg ggggttcggc ctcagtcagg cgctcagctc cgtttcggtt tcacttccgg

13741 tggagggccg cctctgagcg ggcggcgggc cgacggcgag cgcgggcggc ggcggtgacg 
                                                                       SEQ ID NO: 4                           
13801 gaggcgccgc tgccaggggg cgtgcggcag cgcggcggcg gcggcggcgg cggcggcggc 
                                                   SEQ ID NO:3
13861 ggaggcggcg gcggcggcgg cggcggcggc ggctgggcct cgagcgcccg cagcccacct
                                                                                                  SEQ ID No:2
13921 ctcgggggcg ggctcccggc gctagcaggg ctgaagagaa gatggaggag ctggtggtgg 

13981 aagtgcgggg ctccaatggc gctttctaca aggtacttgg ctctagggca ggccccatct 

    With reference to claims 5-9, Hagerman et al. teach primer comprising modified nucleotide (fluorescent label) and two amplification systems, the first amplification with upstream and downstream primer of the FMR1 gene and second amplification system with chimeric primer and one the primers of upstream or downstream primer (para 0029-0040).
     Although Hagerman et al. teach FMR1 gene comprising the primer sequences of SEQ ID NO: 1, 2 and 3, Hagerman et al. did not teach said primers and a kit.
         Lowe et al. teach a method for designing primers from a known sequence and
evaluating their performance wherein Lowe et al. disclose a computer program for rapid
selection of oligonucleotide primers from a known sequence for polymerase chain
reaction (see page 1757, col. 1, abstract). Lowe et al. teach that all primers designed for over 10 gene products were experimentally tested and the results showed that all the
amplification products specified by the primers are of the predicted size and also
hybridize with the appropriate cDNA or internal oligonucleotide probe (see page 1758,

Stratagene Catalog teaches gene characterization kit which includes formatting
kit components (see page 39).
           It would have been prima facie obvious to a person of ordinary skill in the art
before the effective filling date of the invention, to combine the nucleic acid sequence comprising the primer sequences as taught by Hagerman et al. with a step of selecting and generating primers or primer pairs from the known sequence as taught by Lowe et al. to improve the primer composition for FMR1 gene detection. To an ordinary person skilled in the art before the effective filling date of the invention generating primers from a known sequence is known as taught by Lowe et al. The ordinary person skilled in the art would have motivated to generate primers from a known sequence using primer generating computer program as taught by Lowe et al. and have a reasonable expectation of success that such primers generated from the known sequences as taught by Hagerman et al. would amplify and detect the target FMR1 gene because the claimed primers are functional equivalents of the target sequence taught by Hagerman et al. Further, it would be obvious that primers generated from the known sequence using the computer program would specifically amplify the target sequence because Lowe et al. explicitly taught that all primers designed for over 10 gene products from known sequences were experimentally tested and the results showed that all the amplification products specified by the primers are of the predicted size also hybridize with the appropriate cDNA or internal oligonucleotide probe (see page 1760, col. 2, paragraph 1) and such a modification is considered obvious over the prior art. Further, selection of specific oligonucleotides for specific Tm represents routine optimization with 
B. Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (J Mol. Diagnostics, Vol. 12(5) p. 589-600, 2010) in view of Stratagene Catalog (Stratagene Catalog, page 39, 1988).
      Chen et al. teach a primer composition of claim 1 as discussed above in section 3.
However, Chen et al. did not specifically teach packing the primer in a kit format.
        Stratagene Catalog teaches gene characterization kit which includes formatting
kit components (see page 39).
     Therefore, it would have been prima facie obvious to one having ordinary skill in the
art before the effective filing date of the invention to combine the primer composition of
Chen et al. with a kit format as discussed by Stratagene catalog. One of the ordinary

of Chen into a kit format taught by Stratagene catalog to develop a ready to use kit
composition. The ordinary person skilled in the art would have a reasonable expectation
of success that the combination would result in a ready to use kit because Stratagene
Catalog explicitly teaches assembling the gene characterizing components into a kit format which provides premixed ready to use reaction mixture, that saves money and resources for everyone by dramatically reducing waste (see page 39, col. 1, paragraph) and such a modification of the composition is considered obvious over the cited prior art.   
Claim Rejections - 35 USC § 101
5.         35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
       Claims 1, 3-4, 8-9 and 11 are rejected under 35 U.S.C. 101 because based on the guidelines the claimed invention is directed to a primer sequences, a statutory category.  Claims 1, 3-4, 8-9 and 11 recite a judicial exception (law of nature) without significantly more because claims recite primer sequences (product of nature) of a FMR1 gene which is considered as law of nature products that exists in nature.  This judicial exception is not integrated into a practical application because the judicial exception is not markedly different from the natural product. The claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception because primer sequences exist in nature and are they not sufficient to transform the 

                                                        Conclusion
           No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637